RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2907-17T3

IN THE MATTER OF THE ADOPTION
OF A CHILD BY R.C.W. and S.M.W.
_______________________________

           Argued May 16, 2018 – Decided August 7, 2018

           Before Judges Alvarez, Nugent and Currier.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Family Part, Monmouth
           County, Docket No. FA-24-18.

           Matheu D. Nunn argued the cause for appellants
           R.C.W. and S.M.W. (Einhorn, Harris, Ascher,
           Barbarito & Frost, PC, attorneys; Matheu D.
           Nunn, of counsel and on the brief).

           Michael B. Farhi argued the cause for
           respondent G.R. (Kates, Nussman, Ellis Farhi
           & Earle, LLP, attorneys; Michael B. Farhi and
           Sandra M. Barsoum, on the brief).

PER CURIAM

      This appeal involves the Adoption Act, N.J.S.A. 9:3-37 to –

56.   A birth mother brought this action seeking to set aside her

surrender of her newborn to an approved adoption agency and compel

the adopting parents to return her child.            Few cases have so much

potential for calamity.         The adopting parents could lose their
only child, the child they have nurtured since birth, and in

consequence suffer a lifetime of emotional pain and heartbreak.

The birth mother could see her decision to surrender her child

upheld, have her parental rights terminated, and in consequence

suffer a lifetime of regret and sorrow.                     The child could be

abruptly removed from the only parents and only home it has ever

known,   placed    in   the   hands     of    a   virtual    stranger,   and    in

consequence suffer permanent emotional damage.

      In this case, following a hearing, and without considering

the child's best interests, the trial court nullified the birth

mother's surrender and ordered the adopting parents to return the

child.       The court found the approved adoption               agency's non-

compliance with administrative regulations concerning counseling

of   birth    mothers   amounted   to       misrepresentation,     a   statutory

exception to the irrevocability of the birth mother's surrender.

We conclude as a matter of law the judge erred in so finding.

Hence we reverse.

                                        I.

                                        A.

     The parties' legal proceedings began in August 2017, when the

out-of-state adopting parents, Stephen and Stephanie, filed a

complaint for adoption of Baby J, whose mother had surrendered the



                                        2                                A-2907-17T3
child for adoption after its birth the previous month.1   In October

2017, two months after Stephen and Stephanie filed the adoption

complaint, the birth mother, Mya, a New Jersey resident, filed a

verified complaint in the Chancery Division, Family Part, seeking

a declaration that her surrender of Baby J to A Loving Choice

Adoption Associates ("Loving Choice"), an adoption agency licensed

in New Jersey, was invalid.    She also sought an order returning

custody of Baby J to her.

     The trial court afforded the parties expedited discovery and

then conducted a plenary hearing in January 2018.     Following the

hearing, the court delivered an oral opinion in which it concluded

Mya's surrender of Baby J was invalid.     The court ordered that

Baby J — then seven months old — be transferred within fourteen

days from Stephen and Stephanie to Mya.     Stephen and Stephanie

filed an application for a stay pending appeal.     The trial court

denied the stay.      We granted it and accelerated the adopting

parents' appeal.

                                B.

     During the hearing on Mya's action, the parties presented the

following evidence.   Nineteen-year-old Mya was shocked, confused,

and scared when she learned in December 2016 she was pregnant.


1
  We use pseudonyms for the family members, relatives, and friends
for purposes of confidentiality and ease of reference.

                                 3                           A-2907-17T3
She was shocked and confused because after terminating two previous

pregnancies she "had an IUD put in."              According to Mya, her

gynecologist told her "there was no chance of . . . getting

pregnant with it in."        She was scared because even though she had

a full-time job, a part-time job, and attended college, she feared

she would lose her mother's support. Mya had lived with her mother

her entire life.

       During the next several months, Mya went back and forth on

whether to keep the baby.            She decided to surrender it for

adoption.    Two events cemented her decision.           The first occurred

when Mya and her mother were packing to return home from their

annual trip to South America.          Mya had intended to disclose the

pregnancy to her mother during the flight back to the States.             The

morning they packed to return home, Mya's mother said she dreamed

she kicked Mya out of the house after learning Mya was pregnant.

The dream scared Mya.        She did not disclose her pregnancy.

       The second event occurred two months later.          In April 2017,

Mya,   her   mother,   and    her   grandmother   were   evicted   from   the

apartment they rented in Union, during a foreclosure action against

the owner.    No relative had room for the three of them, so Mya's

mother and grandmother moved in with Mya's aunt and Mya moved in

with her oldest sister, Mariah.            Mariah was married with two

children.    There, from April through October, before she and two

                                       4                             A-2907-17T3
others bought their own home, Mya lived in her nephew's playroom.

She had little privacy.        She wondered how she could bring a crib

into the playroom, and though Mya was managing her finances, her

mother was not there to help.             Besides, her mother was having

financial problems.     Mya also could not count on Baby J's father

for financial support.        He "made it seem" like he had no interest

in helping her.

     After moving in with her sister, Mya began to research

adoption agencies on the Internet.               She submitted an online

questionnaire to Lifetime Adoption ("Lifetime"), an out-of-state

agency.   Approximately two weeks after submitting the application,

she received a packet from Lifetime with more questions.                    Mya

testified at the hearing that when she completed the packet of

questions   she   was   not    committed    to   the   adoption   "a   hundred

percent," but "was probably, like [eighty] percent, not even."

She then said it was more like fifty percent.              Nonetheless, she

completed and returned the packet.

     In response to questions in the packet, Mya said her family

did not know about her pregnancy, she did not plan to tell them,

and they would not support her in an adoption plan.           Mya also said

her friends did not know about her pregnancy, she did not plan to

tell them, and they would not support her in an adoption plan.



                                      5                                A-2907-17T3
     One   section    of    the   packet    included    questions    about   her

adoption plan.     In response to these questions, Mya wrote that the

adopting parents and her best friend were allowed in the delivery

room.   She wrote she would like the adopting parents to spend time

with her while she was in the hospital.              She did not want to see

or hold the baby, but wrote as a special request concerning seeing

and holding the baby, "if day I give birth & change my mind they

will allow me to."      Mya also wanted the adopting parents to send

her letters and photos after the adoption, on special occasions,

but did not want them to email her often.               She requested visits

"whenever parents tell child about me."

     A question inquired about Mya's reason for placing the baby

for adoption.      The question was, "What thinking went into your

decision to place this child for adoption?" Mya responded, "I

wouldn't be able to give the child a good life, I'm too young and

I need to finish school."

     The   questionnaire      also   inquired       about     counseling.    One

inquiry    read:     "Lifetime     offers    free      peer     counseling   and

confidential     licensed    counseling      from    independent     providers.

Would you like us to schedule counseling at a time that is

convenient for you?"        Mya checked the circle next to "No."

     Mya signed the questionnaire on May 30, 2017.                Shortly after

she returned it, she received a telephone call from a Lifetime

                                       6                                A-2907-17T3
representative and they spoke for approximately fifteen minutes.

A   couple    days   later,   Mya   received   from   Lifetime   a   package

containing a "portfolio of parents."           A note attached to Stephen

and Stephanie's profile said they had been waiting longest.               Mya

selected them.       After speaking to the Lifetime representative

again, Mya got a phone number for Stephen and Stephanie and

telephoned them.

      Wishing to adopt a child, Stephen and Stephanie had contracted

with Lifetime in 2014. On June 12, 2017, a Lifetime representative

notified Stephanie that a birth mother would telephone them later

that evening to discuss a possible adoption.            That evening, Mya

called and spoke with Stephen and Stephanie.

      The three exchanged information about themselves, discussed

the   birth   father,   and   discussed   Mya's    support   system.      Mya

mentioned Stephen and Stephanie appeared to have good health

insurance and had adorable dogs.          She told them nobody in her

family knew about her pregnancy, but she had told her new boyfriend

and a gym teacher, whom she considered a mentor.         Mya told Stephen

and Stephanie the date of her next medical appointment and gave

Stephanie her cellular phone number.

      According to Stephanie, she and Stephen asked Mya "if she

wanted to move forward with the match, because that was the point

of the phone call, . . . to decide if we would match with each

                                      7                              A-2907-17T3
other.      And she said that she had told Lifetime, and she would

tell   us    that   she    was   100     percent   not   changing    her    mind."

Consistent with the questionnaire she had completed, Mya also told

Stephen and Stephanie she did not want to hold or see the baby

when it was born.

       During   the       five   weeks     between   that    first    telephone

conversation and Baby J's birth, Mya and Stephanie exchanged

numerous emails.      Mya expressed no reservation about the adoption.

To the contrary, her emails confirmed she wanted the adoption to

proceed without her family knowing about the baby.                   During the

week before Baby J was born, Mya and Stephanie discussed the amount

of contact Mya would like to have with Baby J after the adoption.

Mya texted:

             Far as contact I wouldn't want a lot of contact
             with the baby idk if you guys are [going to]
             tell him/her it was adopted when he/she is
             older so I wouldn't want to get involved as
             much I mean I would like to see it before you
             guys head back . . . when it's born but other
             th[a]n that I won't want regular contact with
             it maybe just a picture on holidays and its
             birthdays. I want to respect your feeling as
             well as if you guys choose not [to] have it
             know it was adopted until much older but can
             always contact me if anything.

       Less than a week before Baby J's birth, Mya also texted

Stephanie that she, Mya, didn't want to be a ghost to the baby,

so if the child ever asked to meet her and it was okay with them,


                                          8                                A-2907-17T3
she would have no problem with such a meeting.                    Mya said Stephen

and Stephanie could put their names on the birth certificate.

     Meanwhile, sometime after Mya, Stephanie, and Stephen spoke

on June 12, 2017, the Lifetime representative telephoned the

Administrative Director of Loving Choice (the "Director").                        From

that point, Loving Choice provided adoption services to Stephen,

Stephanie, and Mya.     The Director provided services to Stephen and

Stephanie.       Loving       Choice's       Birth       Parent   Counselor       (the

"Counselor")    provided      services       to   Mya.      Keeping   their     roles

separate avoided any possible conflict of interest.

     The Director, a co-founder of Loving Choice, completed all

required documents for the adoption of Baby J, including documents

required under the Interstate Compact on the Placement of Children

("ICPC").     During that process, the Director wrote to the agency

involved in Stephen and Stephanie's home state on the day after

Baby J was born.       The Director informed her counterpart of the

birth   and   said,   "[w]e    are   currently        working     toward   birthmom

relinquishing her parental rights."               She requested her counterpart

have the ICPC agreement signed.          The next day, the Director wrote

a "To Whom it May Concern" letter stating Stephen and Stephanie

were "in legal custody" of Baby J, so they were entitled to have

the baby covered under their insurance.               Each state approved Baby

J's placement with Stephen and Stephanie.

                                         9                                    A-2907-17T3
      The Loving Choice Counselor, also a co-founder, had been with

the   organization     for   fifteen    years     and    provided    counseling

services to birth mothers for thirteen of those years.                In 2011,

the Congressional Coalition on Adoption Initiatives honored her

with its Angel of Adoption award.        Her responsibilities as a Birth

Parent    Counselor     included    meeting       with     pregnant     clients

considering adoption and counseling them.

      Birthparent     counseling       included     "options"       counseling.

Counseling    also    included   anything    troubling      a   client.      The

Counselor would inquire about the birth father and what role, if

any, he would play in the adoption.         She would discuss what would

take place in the hospital and file the birth mother's hospital

plan.    She would oversee the birth mother's transfer of custody

of the newborn and offer post-placement counseling.

      Loving Choice's Counselor intended to have at least three

counseling sessions with Mya.          Three sessions was the standard,

and she customarily conducted more than three, but the timing and

number of sessions varied with each case.           Obviously, if a client

came to the agency soon after learning she was pregnant, there

would be time for more pre-birth counseling sessions than if the

client first appeared toward the end of the pregnancy.                    Post-

placement counseling could be one session or fifty sessions over

many years.

                                    10                                  A-2907-17T3
     The Counselor was unable to contact Mya when Loving Choice

first became involved, so she left several messages in Mya's

voicemail.    Mya had taken a vacation to Aruba with her other

sister, Miriam.    She returned on June 25, 2017, less than a month

before Baby J was born.   She telephoned the Counselor the next day

and they agreed to meet the following Saturday, July 1.       They met

then and on two other occasions.        They gave conflicting testimony

about their first telephone conversation as well as what occurred

at their meetings.

     During their initial telephone call, Mya and the Counselor

decided to meet at a Starbuck's near where Mya worked.               Mya

testified: "And then she asked me if I would be able to meet with

her because of the fact that I had to get counseling for the

adoption.    So I told her okay.   And she asked me if we could meet

somewhere close to me, at like the Starbucks would be fine."        They

arranged to meet at Starbucks on July 1, 2017.

     The Counselor testified she asked if Mya wanted to come into

Loving Choice's office, or if there was somewhere closer to her

where Mya would be more comfortable.        Mya commented about traffic

being heavy and asked if they could meet at a Starbucks near Mya.

The Counselor did not know where the Starbucks was.        She googled

the location.     She did not discuss the issue further with Mya,

because she was always willing to accommodate any birth mother as

                                   11                           A-2907-17T3
to the location for meetings.           She agreed to meet Mya at the

Starbucks.

     They met at Starbucks on July 1 in the morning.       Mya said the

meeting lasted approximately thirty minutes.        The Counselor said

it lasted one hour and fifteen minutes.        According to Mya, there

was a radio on and blenders and espresso machines were operating.

People were coming and going, some were talking, others were video

chatting while they waited in line for their coffee, and a little

girl was "running around a little bit."         Mya said the Counselor

wrote notes on a little black pad as they spoke.

     They discussed Mya's personal interests.       The Counselor asked

why Mya was considering adoption.          Mya explained that she, her

mother, and grandmother had been evicted from their home.             She

felt she was unable to raise a little baby on her own.

     Mya said the Counselor related her own experience about

adopting.    After the Counselor adopted a child, she sent the birth

mother photographs on a monthly basis, but the birth mother told

her to stop "because it was hurting her, affecting her life."

     During the meeting, the Counselor gave Mya papers to sign for

the release of medical records. According to Mya, after exchanging

personal     information,   the   Counselor    relating   her   adoption

experience, and Mya signing papers, the meeting ended.



                                   12                            A-2907-17T3
     During Mya's trial testimony, in a series of single-word "no"

responses to her attorney's questions about this first meeting,

Mya said the Counselor did not mention any of the following: foster

care, WIC, the Division of Child Placement and Permanency, SNAP,

Workfirst New Jersey, Cares for Kids, New Jersey Family Leave

Insurance Program, Temporary Assistance for Needy Families, TANF,

housing assistance, Section 8, Universal Service Fund, the Housing

Choice Voucher Program, or the New Jersey Department of Labor and

Workforce Development Housing Assistance program.

     Mya   also   testified   the   only   discussion    about   adoption

alternatives concerned her friend and mentor.              She said the

Counselor "mentioned something about if I did decide to keep [the

baby] to leave [the baby] with my friend, . . . but I told her

that [my friend] already had a kid, and I don't think she would

be able to do it, so then she just changed the subject."         Mya said

that was the only alternative the Counselor discussed.

     The Counselor recalled things differently.         She testified she

had Mya confirm the information on the Lifetime questionnaire.

After Mya did so, the Counselor inquired about Mya's income and

that of her mother, since Mya said she lived with her mother.          Mya

refused to identify the birth father.

     The two then talked about "everything."        Mya was proud she

was the first person in her family to go to college. They discussed

                                    13                            A-2907-17T3
Mya's interests, which included fashion, makeup, and hair.           They

discussed the two previous pregnancies that Mya had terminated "at

her mother's behest."

     Mya said she could tell no one she was pregnant.              Mya's

"mother had been adamant with all three of her daughters, that

they were not to be single parents as she had been."            Mya was

afraid of her mother.   In fact, when they discussed Mya's hospital

plan, Mya asked if she could deliver the baby anonymously.             She

wanted to make sure no one could find out she was in the hospital.

To accomplish that, she wanted to be moved off the maternity ward

and into another part of the hospital.

     During   the   meeting,   they    discussed   different   types    of

adoptions, including traditional, semi-open, and open.         They also

discussed post-placement contact.

     The Loving Choice Counselor testified she talked to Mya about

alternatives to adoption.      She said:

          [W]e talked about her options[,] which . . .
          were placing the baby in foster care,
          parenting the baby, placing the baby with a
          friend or relative. And she . . . dismissed
          all of them out of hand. She said that she
          could not place the baby - - well, I explained
          to her what a - - I explained to her that
          placing - - that as far as I knew, the only
          type of foster care would be through DCP&P,
          and they're our child protective services
          agency.



                                  14                             A-2907-17T3
     The Counselor believed some level of abuse or neglect had to

be present in order for the Division of Child Protection and

Permanency ("DCPP") to become involved.     She also told Mya most

parents did not consider placing a child with DCPP as an option,

"because once the baby went into the system, there you had no

choice as to who the baby went with.      And you did not know if

. . . you would have to do whatever they told you in order to get

the baby back."

     The two discussed an ongoing concern about Mya seeing a

specialist about a problem that could affect the baby's health.

The Counselor said she could have an escrow account set up to pay

any deductible.    According to the Counselor, when the meeting

ended, Mya remained absolutely committed to adoption.

     The day after the meeting at Starbucks, Stephanie texted Mya:

"Hey! Hope your meeting went well yesterday.   I wanted you to know

we set up an account with Christine to help cover the cost of the

specialist!   Hope it helps!"   Mya responded in a text:

          "Yes everything went well[.] [W]e discussed
          if I wanted to be in the picture or not and I
          believe we [are] meeting again next week to
          discuss my hospital plans. But yes she called
          me again yesterday to tell me about it and it
          does[.] [T]hank you I'm really grateful."

     At trial, Mya testified that following her first meeting with

the Counselor, she remained unsure about the adoption.     She "kind


                                15                           A-2907-17T3
of wanted to go through with it, but at the same time . . . was

thinking maybe not."         Mya had begun to feel the baby kick and

move, and she felt a connection with the child, but "wasn't really

certain."    She thought based on what the Counselor had told her,

adoption would be the right thing to do.

       Mya and the Counselor met a second time at 5:30 on the

afternoon of July 11, 2017.           Mya said they met at Starbuck's at

the Counselor's suggestion and the meeting lasted approximately

thirty minutes. She testified the Starbucks was a bit more crowded

than before.       When Mya and the Counselor spoke, a woman sitting

at a nearby table leaned over and tried to listen to them.

       Mya recalled the Counselor handed her the birth plan, asked

her to fill it out, and said if she had any questions she should

ask.    As she completed the form, Mya had questions about whether

the adopting parents would be observers and about the room where

she would deliver.        The Counselor explained Mya would be admitted

to a non-maternity room because no one knew about the pregnancy,

so if someone came to the hospital, none of the information would

be available as to why she was there.

       Mya took approximately ten minutes to complete the form. When

she    finished,    she   and   the   Counselor   discussed   some    issues

concerning her pregnancy and the fact she still was not "showing."

The Counselor told her some personal stories and Mya speculated

                                      16                             A-2907-17T3
"she was just trying to make conversation with me."      According to

Mya, they discussed nothing else at the July 11 meeting.

     Asked by her attorney where she was in terms of the 50/50

balance or her thought process, Mya responded that she really

wasn't thinking about it in those terms.      She was just going with

the flow.   She was scared because she knew she would be going into

labor soon.

     The Counselor testified they met at Starbucks on July 11 at

Mya's request.    The meeting lasted approximately one hour.    During

the meeting, the Counselor explained she had thoroughly reviewed

the information Mya had completed for Lifetime, including Mya's

identification of the birth father.       The Counselor explained that

the birth father would either have to participate in the adoption

or be notified about the adoption.        Mya said he was a loser, he

had not told his family, and she had not spoken with him in months.

The Counselor asked if she had reconsidered parenting and whether

the birth father would be able to provide child support. Mya

dismissed the suggestion out of hand.

     According to the Counselor, they again discussed options to

adoption.     The Counselor asked if Mya had given any more thought

to foster care.    Mya's answer was no.    The Counselor asked if Mya

had given any more thought to telling her mother or her sisters.

Mya again said no.     The Counselor asked if, considering the baby

                                 17                            A-2907-17T3
was Mya's mother's grandchild, her mother might soften up.                     Mya

again   said   no.     Mya   gave    the   Counselor    details     about      her

relationship with her sister Miriam and her mother's feelings

about Miriam and about her.         Mya got emotional when talking about

the relationships among her, her mother, and Miriam.

      The Counselor again inquired if Mya had given any thought to

the birth father, a friend, or a family member parenting the baby.

Mya "was again, completely dismissive of every other option."

Rather, Mya appeared to be very excited about the identified

adoption plan and about meeting Stephen and Stephanie.                         The

Counselor and Mya reviewed the hospital plan.            Mya wanted to make

sure the baby had the adoptive parents' last name, because she did

not   want   any   documentation    with   her   last   name   on   the     birth

certificate.

      Between the second meeting and the day Mya gave birth, the

Counselor texted Mya to see how she was doing and to set up another

session.     Although the two scheduled another session, it did not

take place as scheduled, because Mya went into labor.

      The day Baby J was born, Mya left work at noon.                She gave

birth mid-afternoon.     The only non-staff person present was Mya's

co-worker.     When the baby was born, a nurse took the baby to

another location.      Mya presumed it was the neo-natal intensive

care unit.     Later, the nurse returned and asked if Mya wanted to

                                      18                                  A-2907-17T3
hold the baby.     She did.   Mya held the baby for approximately

fifteen minutes, but then the baby started to cry and the nurse

realized Mya did not know what to do.    The nurse calmed the baby

and placed the baby in its bed, which was in Mya's room.

     Between the delivery of the baby and 8:00 that evening, the

child's father, his sister, and a friend of Mya visited her.

Earlier that day, a friend of Mya texted Stephanie that Mya was

in labor.   Stephanie arranged to fly to New Jersey and drive to

the hospital.     When she arrived, the baby's father, his sister,

the sister's girlfriend, and Mya's co-worker were in the room.

They appeared to be enjoying themselves.      Mya was holding the

baby.   According to Stephanie, Mya "asked if I wanted to meet my

[child], and she handed [the baby] to me."      Stephanie held the

baby from that moment until Mya was discharged that evening.

Immediately before her discharge, Mya held the baby one more time

then returned it to Stephanie.

     Approximately one-half hour before Mya was discharged, Mya

handed Stephanie her wrist band.      Stephanie thought Mya should

stay overnight.    When she asked why Mya was leaving, Mya said she

had missed dinner with her mother, who was "blowing up" her cell

phone trying to locate her.    Mya also wanted to sleep in her own

bed that night.



                                 19                         A-2907-17T3
     Between nine and ten o'clock that night, Stephanie and Mya

exchanged text messages.     Mya wished Stephanie a good night with

the baby.   Mya said: "I'm so happy for you guys!"     Mya also thanked

Stephanie for some small gifts she and Stephen gave to her.

     The next evening, Mya met the Loving Choice Counselor in the

hospital lobby to sign papers authorizing the baby's discharge to

Loving Choice.     Mya signed a document entitled "TRANSFER OF

CUSTODY, CONSENT TO ADOPTION, AUTHORIZATION FOR MEDICAL CARE."

According to Mya, during the meeting, the Counselor did not discuss

options to adoption, government programs, or foster care.         She did

not encourage Mya to speak with her mother.       The meeting took only

approximately    ten   minutes.      After   accompanying   Mya   to   the

hospital's information desk to find out where Mya had to go to

sign papers concerning the birth certificate, the Counselor left.

     Like the first two meetings, the Loving Choice Counselor

recalled things differently.       She had spoken with Mya the previous

day after the baby's birth.       She told Mya she did not think it was

a good idea for Mya to be discharged from the hospital four to six

hours after the delivery.     Mya said she didn't want to raise any

suspicions at home, she wanted to sleep in her own bed, and she

had to go to work first thing in the morning.

     The next day, when the two met in the hospital lobby, the

Counselor reviewed the custody forms with Mya.        According to the

                                    20                            A-2907-17T3
Counselor, she once again talked to Mya about options.           The

Counselor said to Mya, "now that [the baby's] here, and . . .

exists, and you've held [the baby], and spent time with [the baby],

and [the birth father] has held [baby] and spent time with [the

baby], have you given any more thought of telling your mother?"

Mya said "no."

     The Counselor explained that upon the baby's discharge, legal

custody of the baby would be transferred to Loving Choice, which

would in turn transfer physical custody to Stephen and Stephanie.

The Counselor specifically informed Mya the transfers would not

be a termination of her parental rights.     Mya had no questions

about the documents she signed or the transfer process.    She was

in a hurry to "get upstairs to do what she needed to do, and she

had dinner plans with her mother that she said she could not

cancel."   The Counselor asked if Mya intended to go up and see the

baby and Stephen and Stephanie.      Mya said she did not.       The

meeting, which had lasted approximately forty minutes, then ended.

     The Loving Choice Counselor took handwritten notes of each

meeting with Mya and placed them in Mya's file, a practice she had

followed, without exception, with every birth mother she had

counseled.   In this case, however, she shredded the notes before

testifying at the hearing.   She claimed her notes were illegible,

so she typed them and maintained the typewritten version in Mya's

                                21                          A-2907-17T3
file.   She acknowledged during her testimony this was the only

time she had ever shredded her handwritten notes.

     Mya next spoke to the Counselor on July 25.                The Counselor

texted her in the morning, approximately 8:30 or 9:00, and said

she would find an attorney near Mya's home so that Mya and the

attorney could discuss the surrender papers. Later that afternoon,

at approximately two o'clock, the Counselor texted Mya and asked

if Mya would drive to the Loving Choice office because the only

attorney available that day was not from Mya's area.

     Mya agreed and arrived at Loving Choice at approximately six

o'clock that evening.           She met the Counselor, who gave her an

"Affidavit of Birthmother Regarding Birthfather," which Mya read

to herself.     The Counselor also presented her with a copy of an

"Affidavit in Support of Surrender of Custody and Consent for

Adoption."    The Counselor discussed some of this document with

Mya, but they were interrupted when the attorney arrived.                Mya met

privately with the attorney, who Loving Choice had contacted many

times in the past to counsel birth mothers.                Loving Choice paid

the attorney's fee.

     According     to    Mya,    her   meeting   with   the   attorney    lasted

approximately      twenty   to    twenty-five     minutes.      The     attorney

explained    she   was   there    to   make   sure   Mya   understood    what    a

"surrender" meant and to make sure she was given the correct

                                        22                               A-2907-17T3
information about the documents she would sign.    No one explained

to Mya the relationship between the attorney and the agency.        No

one informed Mya that she could hire her own attorney.

     Mya said the attorney told her that if she had any expenses

throughout her pregnancy, such as maternity clothes, the attorney

could have the agency billed.   The attorney handed Mya a paper to

sign, and Mya signed it. Next, the attorney reviewed the surrender

document Mya had started to review with the Counselor when they

were interrupted.

     Mya's attorney testified she became involved with Mya after

Loving Choice's Director requested she come to the agency and

counsel Mya.   The attorney met with Mya once, on July 25, 2017,

at Loving Choice.   Mya did not sign a retainer agreement.        The

attorney said Loving Choice had retained her to represent Mya.

The agency paid the fee, and the attorney understood it came from

the fee the agency charged the adopting parents.

     When the attorney met with Mya at Loving Choice, she confirmed

Mya had reviewed some documents with the Loving Choice Counselor.

Mya did not want to review the documents again.        The attorney

explained that a birth parent could not sign any documents until

at least seventy-two hours had passed since the baby's birth.       In

Mya's case, this requirement had now been met.    Next, the attorney

explained that once Mya signed the surrender, her signature would

                                23                           A-2907-17T3
be irrevocable, that is, the surrender of the baby is permanent

"so that if they call the next day to say they changed their mind,

it would be too late."

     The   attorney   also   explained   the   procedure   by   which   the

adopting parents' names would be placed on the birth certificate;

that any agreements with the adopting parents for ongoing contact

with the child are unenforceable in New Jersey after the adoption;

how agencies investigate adopting parents; and the concepts of

physical and legal custody.      The attorney explained the concepts

of coercion and duress.      She explained to Mya no one could force

her to sign the documents.       She asked Mya if anyone was forcing

her to do so.

     Last, the attorney asked Mya, "[a]re you ready, then, to go

downstairs at this time and sign the papers?"        Mya was ready.

     Mya and the attorney went to a room and sat with the Loving

Choice Counselor and Director.     They sat at a table and circulated

documents that Mya signed.

     Mya testified that as she was signing the documents, she felt

she "was kind of being rushed, and like hovered on."            The other

three adults were telling her where to sign, and to pass each

signed document along.       No one read anything to her.       The other

three denied anyone rushed Mya.



                                   24                              A-2907-17T3
       Mya saw the baby twice after it was discharged from the

hospital, both times in Stephen and Stephanie's hotel room.     After

the second visit, Stephen, Stephanie and the baby returned to

their home state.

       Between the end of July when Stephen and Stephanie returned

to their home state with the baby, and September 1, Stephanie and

Mya exchanged text messages about the baby.        Mya expressed no

regrets about the adoption.    Rather, she commented that Stephen

and Stephanie and the baby made a beautiful family.    That changed.

       Mya testified that during the third week in August she went

to Mariah's home after taking Mariah's daughter to Starbucks.      Her

mother was at Mariah's house with Mariah's son.    Mya began to cry.

Her mother and sister asked what was wrong, and Mya told them

about the baby and the adoption.     A couple days later, Miriam was

visiting with Mariah when she saw a medical bill for services to

Mya.    She asked Mariah about the bill and Mariah told her about

the baby.

       On September 1, at nine o'clock in the morning, Mya texted

Stephanie and asked how the baby was doing.    Stephanie responded.

That afternoon, Mya's sister, Miriam, texted Stephanie.       In her

text to Stephanie, Miriam informed Stephanie that Mya wanted the

baby back. Stephanie replied to Miriam. Later that day, Stephanie

received the following email from Mya:

                                25                            A-2907-17T3
            I am so sorry [Stephanie] I really am but it's
            really killing me not having [the baby] in my
            life. I really thought it would be fine and
            I would be able to go through with it but I
            can't[.] I miss [the baby] so much everyday
            and cry for [the baby] every night. I hate
            to do this to you and [Stephen] but I want
            [the baby] back and I am willing to repay you
            guys everything you spent . . . and more[.] I
            just really want [the baby] back.

       The same day, September 1, Mya also wrote a letter to Loving

Choice. She said she wished to revoke the adoption. She explained

why:

            I was under the impression that I would have
            no family support and I did not think I would
            be able to do it alone. Since the day [the
            baby] was born, I felt a complete emptiness
            inside. I know that I did the biggest mistake
            in my life giving [the baby] up for adoption
            & and I regret it so much.      The guilt was
            eating me alive that I ended up telling my
            family what I did.    It was not the easiest
            discussion but I realized then that I did have
            the support of my family.

       Mya also explained her regret about her decision: "I realize

that once I signed those papers there was no turning back and it

was irrevocable, but I wish to get [the baby] back.     I was not a

hundred percent sure about adoption.    I just felt like it was the

right thing to do at the time."

       After repeating her regret about the "choice I made," Mya

said she did not need the counseling that had been offered to her,

but rather needed the baby back in her life.     She apologized for


                                 26                          A-2907-17T3
putting everyone through the "whole adoption process" but insisted

that the baby be returned.

     Mya testified at trial she would not have surrendered the

child for adoption and would have discussed the pregnancy with her

mother, had the Loving Choice Counselor informed her about the

availability of services, counseled her about foster care, and

encouraged her to tell her mother about the pregnancy.

     Stephen and Mya's sister, Mariah, also testified at the

hearing.   Their testimony added nothing to the testimony of the

other witnesses.

                                 C.

     The trial court determined Mya had demonstrated the voluntary

surrender should be set aside.        In its February 21, 2018 oral

opinion, the court concluded Loving Choice had failed to satisfy

its regulatory obligations concerning counseling of Mya, and the

failure constituted misrepresentation, a statutory ground for

setting aside a surrender.   The court also found Loving Choice did

not substantially comply with the statutory requirement that it

offer counseling prior to execution of the surrender.

     The court based its decision mostly on its resolution of

Mya's and the Loving Choice Counselor's conflicting testimony

about what they discussed during their two pre-birth meetings and

one post-birth meeting.      The court found Mya credible and the

                                 27                         A-2907-17T3
Counselor not worthy of belief, primarily because the Counselor

shredded the handwritten notes she made during each of her meetings

with Mya.    Although the Counselor testified the typewritten notes

were verbatim reproductions of her handwritten notes, the court

rejected that testimony. In view of the non-existence of the

Counselor's handwritten notes, the trial court found "[e]ither

there are no notes or those notes are fake." The court emphasized,

"that really had a substantial impact on credibility."

     The    court   also   cited    the   Loving   Choice   Administrator's

letters to her out-of-state counterpart and "To Whom it May

Concern."    The court considered the letters as evidence "it [was]

already a foregone conclusion there's been a third counseling

session and surrenders are being prepared."

     The court reviewed regulations adopted by the Department of

Children and Families.       The regulations are included in a handbook

approved agencies are required to follow.           The court found Loving

Choice complied with its statutory requirement to inform Mya her

surrender was "a surrender of parental rights . . . and means the

permanent end of the relationship and all contact between the

parent and child."     N.J.S.A. 9:3-41.      The court also found Loving

Choice     informed    Mya    the     surrender     would    constitute     a

relinquishment of her parental rights in Baby J.



                                     28                             A-2907-17T3
     In contrast, the court found Loving Choice did not comply

with certain regulations.         Most important, the court found these

instances of non-compliance.        First, Loving Choice did not provide

Mya with three face-to-face counseling sessions conducted in a

private and professional setting; Starbucks is not a private and

professional setting.

     Next, the court found Loving Choice did not explore with Mya

alternatives    to    adoption,     including     temporary       foster     care,

daycare, and care by relatives.          The court determined the limited

discussion   about    Mya's    friend    possibly     providing    daycare      was

insufficient.

     In   addition,    the    court     found   the   only   information        the

Counselor discussed with Mya about foster care was that Mya "was

not a candidate for two reasons": DCPP usually acted only in

instances of abuse or neglect; and, parents give up control over

the child and the person with whom the child will be placed.                    The

court found this information to be inaccurate and misleading.

     Last, the court found Loving Choice did not inform Mya about

possible assistance.         The court noted Mya was left "uninformed

about the opportunities that she might have to receive certain

public assistance programs for which she may have qualified."                   The

court found that without exploration of her options, Mya "was

presented with false facts related to her options."

                                      29                                   A-2907-17T3
       Concluding       the      regulatory       violations          constituted

misrepresentation, a statutory ground for voiding a surrender, the

court nullified Mya's surrender and ordered Baby J be returned to

her.

                                            II.

       On appeal, the adopting parents contend the trial court's

decision is internally inconsistent and its credibility findings

are contrary to the overwhelming weight of the evidence, much of

which the court overlooked when it rendered its decision.                        They

also    contend   the   court    relied     heavily     on    the   Loving    Choice

Counselor's failure to inform Mya about various public assistance

programs, even though there is no "public assistance" requirement

in regulations concerning adoption agencies.                 The adopting parents

assert the regulatory violations cited by the trial court do not

constitute a statutory misrepresentation sufficient to nullify

Mya's    otherwise    knowing    and   voluntary      surrender.        Last,     the

adopting parents argue Mya did not prove she qualified for any

assistance programs or foster care.

       Mya responds the trial court's factual determinations are

amply supported by sufficient credible evidence on the record as

a whole.    She asserts the court correctly determined the Loving

Choice    Counselor's    erroneous     advice     and    omissions     concerning

topics    addressed     in    administrative      regulations       constitute       a

                                       30                                    A-2907-17T3
misrepresentation,       which    is    a    statutory     ground     to   nullify    a

surrender.         Responding to the argument she did not prove she

qualified for any social programs or foster care, Mya contends the

adopting parents in the first instance were required to produce

evidence she did not qualify for such programs.

                                        III.

                                            A.

       It is important for the parties to understand the limitations

on appellate review of a trial court's decision.                       An appellate

court reviews a Family Part judge's findings of fact and legal

conclusions under different criteria.                    Generally, the judge's

findings of fact are binding on appeal if "supported by adequate,

substantial, credible evidence."                 Thieme v. Aucoin-Thieme, 227
N.J. 269, 283 (2016) (quoting Cesare v. Cesare, 154 N.J. 394, 411-

12    (1998)).       "Deference   is    especially       appropriate       'when   the

evidence      is    largely   testimonial         and    involves     questions      of

credibility.'"        Cesare, 154 N.J. at 412 (quoting In re Return of

Weapons to J.W.D., 149 N.J. 108, 117 (1997)).                   That is so because

the   trial    judge   who    "hears    the      case,   sees   and   observes     the

witnesses, [and] hears them testify, . . . has a better perspective

than a reviewing court in evaluating the veracity of witnesses."

Ibid.    (first alteration in original) (quoting Pascale v. Pascale,

113 N.J. 20, 33 (1988)).               For these reasons, appellate courts

                                         31                                   A-2907-17T3
will not reverse a Family Part judge's findings of fact unless

they are "so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend

the interests of justice."        Ibid. (quoting Rova Farms Resort, Inc.

v. Investors Ins. Co. of Am., 65 N.J. 474, 484 (1974)).

      In contrast, a trial judge "is in no better position than we

are when interpreting a statute or divining the meaning of the

law."   D.W. V. R.W., 212 N.J. 232, 245 (2012).             Hence we review

questions of law anew.         Gere v. Louis, 209 N.J. 486, 499 (2012).

A Family Part judge's legal conclusions are entitled to no special

deference.     In   re    Forfeiture    of   Pers.    Weapons   and    Firearms

Identification Card belonging to F.M., 225 N.J. 487, 506 (2016)

(citing Gere, 209 N.J. at 499).

                                       B.

      The   Adoption     Act   establishes    the    process    for    adopting

children in New Jersey.         In its first section, N.J.S.A. 9:3-37,

the   Legislature   has    declared    "[t]he   act    shall    be    liberally

construed to the end that the best interests of children . . . be

of paramount concern."         This section also requires that "[d]ue

regard . . . be given to the rights of all persons affected by an

adoption."     Ibid.

      Importantly, "[a] completed adoption establishes 'the same

relationship[ ] . . . between the child and the adopting parent

                                      32                                A-2907-17T3
as if the child were born to the adopting parent.'"           In re Adoption

of J.E.V., 226 N.J. 90, 100 (2016) (second alteration in original)

(quoting N.J.S.A. 9:3-50(b)).         As part of this process, the birth

parents' rights must be terminated.           Ibid.    (citing N.J.S.A. 9:3-

50(c)(1)).    That can occur voluntarily: "A parent may . . .

surrender a child to a state-approved agency for adoption."               Ibid.

(citing N.J.S.A. 9:3-41(a)).

     The Adoption Act defines the term "surrender" as "a voluntary

relinquishment of all parental rights by a birth parent . . . for

purposes of allowing a child to be adopted."             N.J.S.A. 9:3-38(j).

A surrender must be in writing and properly acknowledged. N.J.S.A.

9:3-41(a).   Before a birth parent signs a surrender, the approved

agency must "inform the [parent] the instrument is a surrender of

parental   rights   .   .   .   and   means   the     permanent   end   of   the

relationship and all contact between the parent and child"; "advise

the parent that the surrender shall constitute relinquishment of

the person’s parental rights in or guardianship or custody of the

child named therein and consent by the person to adoption of the

child"; and "offer counseling to the parent."             Ibid.

     With two exceptions, parental surrenders are irrevocable:

           The surrender shall be valid and binding
           without regard to the age of the person
           executing   the   surrender  and   shall   be
           irrevocable except at the discretion of the
           approved agency taking such surrender or upon

                                      33                                A-2907-17T3
            order or judgment of a court of competent
            jurisdiction setting aside such surrender upon
            proof of fraud, duress or misrepresentation
            by the approved agency.

            [Ibid.]

       Although the terms "fraud, duress, and misrepresentation" are

not defined in the Adoption Act, they are well-defined in the law.

"Legal    fraud    or    misrepresentation          consists      of   a   material

representation of a presently existing or past fact, made with

knowledge of its falsity, with the intention that the other party

rely   thereon,    and   he    does    so    rely   to    his   damage."      Foont-

Freedenfeld Corp. v. Electro Protective Corp., 126 N.J. Super.
254, 257 (1973) (citing Louis Schlesinger Co. v. Wilson, 22 N.J.
576, 585-86 (1956)).           "In equitable fraud, the second element

(knowledge) is not necessary, but the other four are essential."

Ibid. (citing Dover Shopping Ctr. Inc. v. Cushman's Sons, Inc.,

63 N.J. Super. 384, 391 (App. Div. 1960)).                  A plaintiff seeking

equitable relief such as rescission may rely upon equitable fraud.

Ibid. (citing Gherardi v. Trenton Bd. of Educ., 53 N.J. Super.
349, 366 (App. Div. 1958)).           A misrepresentation must be material

and reliance on a misrepresentation must be reasonable.                      Gennari

v. Weichert Co. Realtors, 148 N.J. 582, 610 (1997).

       Duress consists of moral compulsion, psychological pressure,

or   unlawful     threats     that    "overcome     the    will   of   the    person


                                        34                                   A-2907-17T3
threatened, and induce him to do an act which he would not

otherwise have done, and which he was not bound to do." Rubenstein

v.   Rubenstein,   20 N.J. 359,   366-67    (1956).      "The   age,   sex,

capacity,     relation    of    the    parties    and   all    the   attendant

circumstances must be considered."          Ibid.

      A parent attempting to rescind the surrender of a child to

an approved agency for purposes of adoption must prove one of the

statutory grounds by a preponderance of the credible evidence.

Sorentino v. Family & Children's Soc. of Elizabeth, 72 N.J. 127,

133 (1976).     Consistent with the Legislative directive that the

Adoption Act be liberally construed to promote the best interests

of children, when "confronted with the potentiality of serious

psychological injury to the child," a court must consider such

potentiality at the hearing concerning rescission of a voluntary

surrender.    Id. at 131-32.      Parents

            who seek to change the status quo and to
            dislodge the child from the only real home
            [the child] has known, will have the burden
            of proving by a preponderance of the credible
            evidence that the potentiality for serious
            psychological harm accompanying or resulting
            from such a move will not become a reality.

            [Id. at 133.]

The trial court may, in its discretion, "call an impartial expert

witness to testify at the hearing."          Ibid.



                                       35                              A-2907-17T3
     The current Adoption Act, when enacted in 1977, directed the

Commissioner of Children and Families to "promulgate rules and

regulations relating to the qualification of agencies for approval

to make placements for adoption in New Jersey."   N.J.S.A. 9:3-40.

The statute provides:

          The rules and regulations shall include, but
          shall not be limited to, standard of
          professional training and experience of staff,
          requirements relating to responsibilities and
          the character of trustees, officers or other
          persons   supervising    or   conducting   the
          placement for adoption program, adequacy of
          facilities, maintenance and confidentiality
          of casework records and furnishing of reports.

          [Ibid.]

     The implementing regulations are found in the New Jersey

Administrative Code, Title 3A, Chapter 50.   Chapter 50 is entitled

"Manual of Requirements for Adoption Agencies" ("Chapter 50").

     The purpose of Chapter 50

          is to prevent the exploitation and to protect
          the health and well-being of children being
          served by adoption agencies, as well as to
          protect the legal rights of children and birth
          and adoptive parents by establishing standards
          of agency organization and administration,
          professional training, experience, practices
          and    requirements     relating     to    the
          responsibility of agencies providing adoption
          services in New Jersey.

          [N.J.A.C. 3A:50-1.1(a)].

     The Chapter


                                 36                         A-2907-17T3
            constitutes minimum baseline requirements to
            ensure that the basic programmatic and
            administrative needs of adoption agencies and
            the social service needs of the families and
            children they serve are met. Compliance with
            this chapter is necessary if an adoption
            agency is to open or operate, and no adoption
            agency is permitted to operate below the level
            of requirements specified in this chapter.
            This chapter is in no way intended to prohibit
            or prevent adoption agencies from going the
            minimum requirements contained in these rules.
            The   decision   whether   to   exceed   these
            requirements rest with the agencies.

            [N.J.A.C. 3A:50-1.1(b)].

Chapter     50   "constitutes    comprehensive         rules     governing       the

certification of adoption agencies pursuant to N.J.S.A. 9:3-7 et

seq."     N.J.A.C. 3A:50-1.2

     Chapter 50 requires an approved agency to "provide the birth

parents    and   adoptive    applicants     with   a   written       statement    or

pamphlet    indicating      certain    parental    and   agency       rights     and

responsibilities."          N.J.A.C.   3A:50-3.4(a).           The    rights     and

responsibilities are set forth in N.J.A.C. 3A:50-3.4(b).                          An

approved adoption agency is required to "maintain on file and make

available to its clients information on known resources in the

community which may be of use to adoptive parents, birth parents,

children and adult adoptees."          N.J.A.C. 3A:50-5.2(a).

     Concerning birth parents, "[t]he agency shall document in the

case record all contacts with the birth parents, birth family


                                       37                                  A-2907-17T3
members, or their legal representative that directly pertain to

the adoption.   All entries shall be signed by the individual and

include the date of entry."   N.J.A.C. 3A:50-5.4(a).   Before taking

a surrender, the agency is required to document that birth parents

were:

               1. Provided at least three face-to-face
          counseling sessions conducted in a private and
          professional setting as specified in N.J.A.C.
          3A:50-3.7(a), or at the birth parents' home,
          by qualified social work staff on separate
          days and that the birth parents were:

                i.   Offered counseling that fully:

                     (1) Explores alternatives to
                     adoption;

                     (2)   Addresses any presented
                     emotional problems;

                     (3)   Includes referrals to
                     mental health agencies when
                     such     emotional     problems
                     interfere    with   the   birth
                     parents'        decision-making
                     regarding adoption; and

                     (4)    Explores    alternative
                     plans    for     the    child,
                     including, but not limited to,
                     temporary foster care, day
                     care and care by relatives;

                ii. Informed that only legal parents or
                legal guardians have the right to custody
                and control of their child and to
                surrender their child for adoption;

                iii. Prepared, along with the child, for
                surrender and separation;

                                38                           A-2907-17T3
    iv. Referred     to   other    community
    resources when the agency cannot provide
    needed services;

    v.   Informed that the agency may contact
    them in the future if the adult adoptee
    or adoptive family or emancipated minor
    requests information or wishes to meet
    the birth parents;

    vi. Advised that they may sign a written
    agreement at any time indicating their
    willingness to be contacted and/or to
    provide information if requested by the
    adoptee or adoptive family;

    vii. Asked to update and submit to the
    agency their address(es) and/or any
    significant medical information required
    on the Medical Information Form, so that
    the medical information could be shared
    with the adoptive family and/or the adult
    adoptee; and

    viii. Requested to provide an itemized
    statement   for   all    adoption-related
    costs, if any, paid by the prospective
    adoptive   parents    prior   to   agency
    involvement in the adoption or an
    affidavit that no money was expended;

2. Requested to sign a statement that
indicates either:

    i.   The   agency  explained   the
    information in (c)1 above to them;
    or

    ii. They refuse to participate in
    the counseling sessions; and

3.   Asked to sign a     statement that
indicates the agency      explained the


                    39                          A-2907-17T3
           provisions of        N.J.S.A.    26:8-40.33    and
           40.34, which:

                  i.   Allow each adoptee and other
                  approved   individuals  access to
                  original birth certificates;

                  ii. Allow each birth parent to
                  submit   a  document  of   contact
                  preference to the State Registrar;
                  and

                  iii. Require each birth parent who
                  submits a document of contact
                  preference to    submit a family
                  history form; and

           4.   Advised    how to obtain additional
           information     from the Department of
           Health.

           [N.J.A.C. 3A:50-5.4(c).]

     The   case   before   us    turns     on   whether   the   trial   court's

rejection of the Counselor's testimony, and the court's consequent

finding that Loving Choice did not comply with N.J.A.C. 3A:50-

5.4(c)(i) and (iv), constituted a misrepresentation sufficient to

nullify the surrender.

                                     IV.

                                      A.

     The Adoption Act begins with the mandate it "be liberally

construed to the end that the best interests of children be

promoted and that the safety of children be of paramount concern."




                                     40                                 A-2907-17T3
N.J.S.A. 9:3-37.     We thus begin with the best interests of Baby

J.    The trial court did not consider them.

      In Sorrentino v. Family & Children's Soc. of Elizabeth, 72
N.J. 127, 132-33, (1976), a case involving a parental surrender

and the birth mother's action to nullify it, the Court directed

the trial court to conduct a hearing as to the child's best

interests.      The Court emphasized, "[t]he possibility of serious

psychological harm to the child in the case transcends all other

considerations."     Id. at 132.    In the case before us, the court

and   counsel    apparently   concluded   the   potential   for   serious

psychological harm to Baby J did not exist.        They did so without

relying on expert testimony.       Rather, they relied on the Supreme

Court's pronouncement in Sees v. Baber, 74 N.J. 201 (1977).

      In Sees, following a hearing, the trial court issued an

opinion and order for judgment when the child whom the mother had

given up for adoption was still less than two months old.          Id. at

204-05.   The child was a year old when the Supreme Court reversed

the trial court's decision in favor of the adoptive parents.           Id.

at 201, 204, 226.    The Court in Sees noted the child in Sorrentino

was almost three years old.      Sees, 74 N.J. at 221.      Referring to

the three-year-old in Sorrentino, the Court in Sees said:

           It comports with common, human experience that
           a child of that age over such a long period
           of time would have developed a strong and fast

                                   41                             A-2907-17T3
            relationship with the adoptive parents and
            that   there   could  be  serious,  perhaps
            irreparable, harm to the youngster's psyche
            if that relationship were abruptly and
            permanently ruptured.

            [74 N.J. at 222.]

       Continuing, the Court found:

            The insuperable difficulty, however, is that
            the nature and duration of such psychological
            damage are imponderable, at least where an
            infant is involved. There is simply no firm
            basis to conclude that an inquiry focusing
            upon   the    existence   of    "psychological
            parenthood," in a case such as this, with an
            infant just one year old, would be at all
            helpful or productive in deciding whether that
            child could not now be raised adequately and
            decently by his own mother without ruinous
            psychological trauma.

            [Ibid.]

       To support this conclusion, the Court cited legal literature,

the most recent a 1976 publication.            In a dissenting opinion,

Justice Clifford cited "literature on this subject" that expressed

"serious doubts about the advisability of effecting a transfer of

custody after a child has achieved an age of [four] to [six]

months."    Id. at 229 (Clifford, J., dissenting).

       Since Sees was decided in 1977, social science on the issue

has progressed and suggests attachment to caretakers forms as

early as seven months.      See Charles H. Zeanah, Lisa J. Berlin, and

Neal   W.   Boris,    Practitioner   Review:   Clinical   Applications   of


                                     42                           A-2907-17T3
Attachment Theory and Research for Infants and Young Children, 52

J. Child Psychol. & Psychiatry 819, TB 1 (2011) (showing attachment

begins between seven and nine months, with emergence of selective

attachment    and   separation     protest   behaviors);      Frank   J.   Dyer,

Individual Case Studies with Outcomes: Termination of Parental

Rights in Light of Attachment Theory: The Case of Kaylee, 10

Psycho. Pub. Pol'y & L. 5, 7-8 (2004).          And:

          In terms of the questions posed to experts in
          termination cases, it should be noted that
          there are studies linking disturbed or
          disrupted attachment to personality disorders
          (West & Keller, 1994); poor functioning in the
          parental role as an adult (Quintin & Rutter,
          1985); alcoholism (Jones & Moses, 1984);
          criminality (Bowlby, 1944; Fonagy et al.,
          1997); and sexual offending (Awad, Saunders,
          & Levene, 1984).

          [Dyer, Individual Case Studies with Outcomes
          at 11.]

     We also note the Supreme Court's recent landmark decision,

Bisbing v. Bisbing, 230 N.J. 309 (2017), concerning applications

by parents of primary residence to relocate with their children

to another state.     There, based in part on developments in social

science   literature,     the    Court     departed    from     the   previous

requirement    that   a   parent    of    primary   residence     prove     such

relocation would not be inimical to the child's interests and

announced that henceforth the test would be whether relocation

would be in a child's best interests.          Id. at 312-13.

                                     43                                A-2907-17T3
      In the case before us, Baby J was seven months old before the

court announced its decision. Based upon literature linking severe

and   permanent   psychological   damage   to   disrupted   attachment

occurring when an infant is as young as seven months old, we

question whether the court was obligated to address the issue in

order to discharge "its responsibility, as parens patriae of all

minor children, to preserve them from harm."       Sorentino, 72 N.J.

at 132.

      The better course would have been to either clarify at the

action's outset the party seeking "to change the status quo and

to dislodge the child from the only real home [it had] known

. . . had the burden of proving by a preponderance of the credible

evidence that the potentiality for serious psychological harm

. . . resulting from such a move will not become reality"; or in

its discretion have an impartial expert witness testify on the

issue.    Id. at 133.    We need not decide whether a remand is

necessary, however, because we conclude as a matter of law Mya did

not carry her burden of proving fraud, duress or misrepresentation

by Loving Choice.

                                  B.

      Preliminarily, we reject the adopting parents' argument the

judgment should be reversed because the trial court's factual

findings and credibility determinations were against the weight

                                  44                           A-2907-17T3
of the evidence.   The argument is certainly not frivolous.     Mya's

testimony at the hearing was inconsistent with virtually all

documentary evidence generated between the date she discovered her

pregnancy and the date she signed the surrender.   Mya's testimony

was also inconsistent with the testimony of virtually every other

witness who testified, perhaps with the exception of her sister,

Mariah, who knew nothing about the critical events because Mya did

not tell Mariah she was pregnant.

     As we previously explained, however, an appellate court's

function is not to second-guess a trial court's decision or

substitute its judgment for that of the trial court.       Here, the

documentary evidence notwithstanding, the Loving Choice Counselor

destroyed her contemporaneous notes of the sessions with Mya.      The

Counselor offered no rational explanation for her action.          The

Counselor's conduct provided one of several reasonable bases for

rejecting her testimony, testimony that would have established

compliance with Chapter 50.

     We   nevertheless    disagree    with   the   trial     court's

determinations that Loving Choice's non-compliance with their

regulatory obligations constituted a misrepresentation sufficient

to permit Mya to rescind her surrender.       The trial court was

careful to point out it did not consider technical regulatory

violations misrepresentations.    However, under the facts of this

                                 45                           A-2907-17T3
case, the court considered Loving Choice's failure to discuss the

possibility of help from social agencies and accurate information

concerning    the   availability       of   foster       care     as   material

misrepresentations.

      We agree that not all violations of the regulatory scheme for

the licensing of adoption agencies constitute a misrepresentation

sufficient to void an otherwise valid surrender.                For example, in

this case the Loving Choice counselor met with Mya twice at

Starbucks and once in a hospital lobby.                  Indisputably, those

locations are not the type of quiet place contemplated by Chapter

50.   Nonetheless, non-compliance with that regulatory requirement

could hardly be considered a misrepresentation.                 Besides, there

could   be   circumstances   –   for    example      a    client's     lack    of

transportation or demands on her time – that would not permit a

commute to Loving Choice's office.           If an expectant mother is

unable to travel or unable to attend a location contemplated by

the regulations, it would hardly be in the best interest of the

mother, the adopting parents, or the child to not offer counseling

for that reason.

      On the other hand, other regulations may directly implicate

a birth mother's knowing choice to surrender her child to an

approved agency. For example, if a hypothetical expectant mother's

decision to surrender a child is initially based on her inability

                                   46                                   A-2907-17T3
to provide shelter and insurance for the expected newborn, and

social programs are available to provide those necessities, non-

compliance with the applicable regulations would be tantamount to

equitable misrepresentation.      The difficulty in this case is Mya's

failure   to   prove   key   elements      of    misrepresentation:       that    a

statement was false, material, and reasonably relied upon.

     Mya's direct examination illustrates the point.                    Through a

series of questions posed to elicit negative responses and Mya's

monosyllabic answers, she established the counselor failed to

inform her of the existence of more than ten social agencies.                   The

judge found that to be material.          But we fail to discern how such

misrepresentations could be material if Mya did not qualify for

assistance from any of those agencies.            A knowledgeable counselor

cannot be expected to provide a birth mother considering adoption

with misinformation about the availability of programs.

     Mya insists that she would not know if she were eligible for

social    programs     until   she        applied.        In      terms    of     a

misrepresentation, however, the focus is narrower.                 The question

is whether the counselor misinformed her.              In order to prove that

element   of   misrepresentation,     Mya       was   obligated    to   show    she

qualified for the programs.

     Mya's burden of proving that she qualified for any program

or that foster care was available for her, under her circumstances,

                                     47                                   A-2907-17T3
would not be particularly difficult to carry.           Generally, proofs

may be developed through testimony, tangible evidence, or judicial

notice.   Mya does not contend that a social agency or regulated

foster care agency does not have eligibility criteria.             A birth

mother seeking to rescind an otherwise valid surrender of her

parental rights to an approved agency could present the eligibility

criteria through the testimony of a knowledgeable person, through

introduction of the statutory or regulatory source material, or

by asking the court to take judicial notice of such criteria.

      Mya's qualification for many of the programs her attorney

questioned   her   about   was   dubious.   She   had   a   job,   she   had

insurance, and it came out during the trial that not long after

her surrender she purchased a home with two other adults.          Mya did

not establish her eligibility for any of the programs about which

her attorney questioned her.

      Our analysis is the same for her claim that the counselor

misinformed her about the availability of foster care.              We are

unable to discern from the hearing record either that Mya requested

the court judicially notice the statutory or regulatory criteria

an expectant mother must meet to qualify for such assistance or

that the court analyzed such criteria and concluded Mya satisfied

it.



                                    48                              A-2907-17T3
      That is not to say that the wholesale disregard of the

regulatory requirements for a valid surrender of a child to an

approved    agency     for    adoption    will    not   constitute       fraud    or

misrepresentation sufficient to nullify a surrender. Importantly,

however, in the case before us, the trial court found that Mya was

informed    and   understood     that    her    surrender   was   a     permanent,

irrevocable, relinquishing of her parental rights.                 That finding

is fully supported by the record.

      Moreover, the record indisputably establishes that Loving

Choice   offered     Mya     counselling.       Mya   admitted    the    counselor

discussed the possibility of daycare with Mya's friend and mentor.

And we find no authority to suggest a counselor must repeatedly

suggest a birth mother disclose her pregnancy to family members

when the birth mother has insisted from the outset on not doing

so.   For the foregoing reasons, we conclude as a matter of law Mya

failed to establish by a preponderance of the evidence that Loving

Choice     committed    equitable       fraud    or   misrepresentation        that

materially affected her knowing and voluntary surrender of Baby J

to Loving Choice. Accordingly, we reverse the trial court's order.

      Reversed.




                                        49                                 A-2907-17T3